Case 1:20-cv-01637-AT Document 25 Filed 07/17/20 Page 1 of1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
TRUSTEES OF THE DRYWALL TAPERS AND DOC #:
POINTERS LOCAL UNION NO. 1974 BENEFIT DATE FILED: _ 7/17/2020 __

FUNDS and THE DISTRICT COUNCIL NO. 9,
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL UNION
OF PAINTERS AND ALLIED TRADES, AFL-
CIO,

 

Plaintiffs,
-against- 20 Civ. 1637 (AT)

PK INTERIORS INC., ORDER

 

Defendant.

 

ANALISA TORRES, District Judge:

Having reviewed Plaintiffs supporting materials for default judgment, the Court concludes
that the declaration submitted at ECF No. 23—which appears to be identical to the declaration filed at
ECF No. 17 previously cited in the Court’s order at ECF No. 20—fails to comply with Attachment A
to the Court’s Individual Practices in Civil Cases, which requires an “affidavit or declaration signed
by a party with personal knowledge” (emphasis added). Plaintiffs submitted an affidavit signed by
their attorney, who is not a party with personal knowledge.

Accordingly, it is hereby ORDERED that, by July 31, 2020, Plaintiffs shall re-submit
materials for default judgment in accordance with Attachment A to the Court’s Individual Practices.

SO ORDERED.

Dated: July 17, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
